     Case 2:19-cv-12317-WBV-DMD Document 102 Filed 03/10/21 Page 1 of 1




MINUTE ENTRY
DOUGLAS, M.J.
MARCH 10, 2021

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 STACEY BADON, on behalf of herself and                                       CIVIL ACTION
 all those similarly situated

 VERSUS                                                                           NO. 19-12317

 BERRY’S RELIABLE RESOURCES,                                                SECTION “D” (3)
 LLC AND RHONDA WILLIAMS

       On this date, a Motion for Protective Order (Rec. Doc. No. 75), filed by plaintiff, Stacey

Badon, came on for oral hearing before the undersigned. Present were Mary B. Jackson on behalf

of Plaintiff and Larry M. Aisola, Jr. on behalf of defendants, Berry’s Reliable Resources, LLC and

Rhonda Williams. For the reasons stated on the record,

       IT IS ORDERED that the Motion for Protective Order (Rec. Doc. No. 75) is DENIED.




                                            DANA M. DOUGLAS
                                            UNITED STATES MAGISTRATE JUDGE




 MJSTAR: 00:04
